Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Withdrawal of Allowance
1.	A “Notice of Allowability” was mailed to applicants on 01/28/2021.
	A transmittal letter was mailed to applicants on 03/02/2021 to inform applicants that the application was withdrawn from issue to permit reopening of prosecution.
	A new office action based on a newly discovered prior art follows.

Status of Application
2.	Claims 1-21 were previously pending in this application.
	Claim 22 was previously canceled in this application.
	Claims 1-21 are currently pending in this application and under consideration.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1 uses “consists of” language which excludes unrecited process steps. Claims 5-10 recite additional added steps (using “further comprising” and “additionally comprises”) which are excluded by the “consists of” of claim 1. Thus the claims are indefinite as it being unclear if the additional steps are required or not. 

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 5-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The claims are also rejected under 35 USC 112(d) as being non-further limiting.  Claim 1 uses “consists of” language which excludes unrecited process steps. Claims 5-10 recite additional added steps (using “further comprising” and “additionally comprises”).  Thus, claims 5-10 are broader than independent claim 1 and do not further the independent claim.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102(a)(1)/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yun Lei, (“Novel Fe2O3-Cr2O3 catalyst for high temperature water gas shift reaction” Doctoral Thesis, University of South Wales, Australia (2005)).
	Yun Lei teaches a Pt/ Fe2O3-Cr2O3 catalyst used in water gas shift reactions. The catalyst is prepared by coprecipitation (See the abstract on pages iii-iv and pages 102-104).  
	Claim 17 recites product-by-process limitations is noted.  While the catalyst of the reference might not be made by the same process, the catalyst disclosed is also prepared by coprecipitation.  Thus, the catalyst disclosed is the same as the claimed catalyst.
	Further, it has been held that the patentability of the product and its method of production are separately determined.  Thus, even though the process limitations in the claims are not disregarded, they have no bearing on the patentability of the claims product per se.  See In re Thorpe, 227 USPQ.
	Regarding claim 18, since the catalyst disclosed is the same as the claimed catalyst, it is inherent and expected that the specific surface area of the disclosed catalyst would be the same as well.
Yun Lei. 

Conclusion
6.	Claims 1-21 are pending.  Claims 5-10 & 17-20 are rejected.  Claims 1-4, 11-16, & 21 are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 05, 2021